DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “a transitory storage … period of time” recited in claim 1, lines 4-6 is vague and indefinite because it appears not to provide any useful purpose. Moreover, the recitation of “ a wideband IQ frequency data decoder … data key” is confusion because it is unclear of where the “communication signal” is originated and/or generated? In addition, it is unclear of how the decoder can identify the communication signal when it uses only the data key?
The dependency of claim 7 is erroneous since it is depending from itself. However, it appears to further limit the recitation of claim 6. Therefore, it is suggested to change its dependency to claim 6. For purpose of examination, it is assumed to be depending from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popper et al (Document entitled ““Anti-jamming broadcast communication using uncoordinated spread spectrum techniques", IEEE JOURNAL ON SELECTED AREAS IN COMMUNICATIONS, IEEE SERVICE CENTER, PISCATAWAY, US, vol. 28, no. 5, 1 June 2010 (2010-06-01), pages 703-715; art cited by applicant).
Regarding independent claim 1, Popper teaches a system far narrowband IQ signal obfuscation, comprising a first wideband IQ frequency data transceiver configured to detect wideband IQ frequency data (Page 703, section I: “Under the threat of attacker efforts to jam mission or safety critical wireless transmissions (such as emergency alerts or navigation signals), Spread Spectrum (SS) techniques represent a common way to achieve anti-jamming communication [1]-[3].  Anti-jamming communication is used in commercial and military applications, both between paired devices and from one sender to multiple receiving devices (in multi-cast or broadcast settings). Spread spectrum techniques use data-independent, random sequences to spread a narrowband information signal over a wide (radio) band of frequencies. Under the premise that it is hard or infeasible for an attacker to jam the entire frequency band, the receiver can correlate the received signal with a replicate of the random sequence to retrieve the original information signal. Important instances of spread spectrum techniques are Frequency Hopping (FH) and Direct-Sequence Spread Spectrum (DSSS)); a transitory storage buffer coupled to the first wideband IQ frequency data transceiver and configured to buffer the detected wideband IQ data for a predetermined period of time (Page 710, left column, paragraph 2: “The UFH receivers switch the input channels at a rate of about 100 Hz. If a signal is detected, they continuously try to decode the received data. Successfully received fragments are verified and stored in the corresponding message buffer. Once enough fragments are available, the message is reassembled and the used packets are removed. If the message is further accepted by the application as being authentic (i.e. If the signature is valid), the whole message buffer is discarded and the message gets appended to the message history buffer.”); a wideband IQ frequency data key detector configured to identify from the detected wideband IQ frequency data a wideband IQ frequency data key (Page 709, left column, paragraph 4: “With delayed-key UDSSS, the sender spreads a message using a random key K € {0, 1} |M| and subsequently transmits K (including redundancy) and the message length |M| using UDSSS. The receiver will record M, |M|, K and try to extract K.”); and a wideband IQ frequency data decoder configured to identify a communication signal using the wideband IQ frequency data key (Page 709, left column, paragraph 4: “Once K is known, ordinary (fast) DSSSS decoding can be used to despread M. This procedure is likely to be more efficient since the key (a seed to a PRNG) is in general significantly shorter than the message and thus also less prone to reactive jamming; thus the public key set car be smaller.").
Regarding independent claim 17, the claim recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
Regarding dependent claim 2, Popper further teaches wherein the first wideband IQ frequency transceiver is a software defined transceiver. See page 709, section IV.A, first sentence: “Universal Software Radio Peripherals”.
Regarding dependent claims 3 and 20, Popper further teaches wherein the transitory buffer and first wideband IQ frequency signal transceiver reside within a common housing. See fig. 5 on page 709.
Regarding dependent claims 4 and 21, Popper further teaches wherein the wideband IQ frequency data key is imbedded within the buffered wideband IQ frequency data. See page 709, left column, paragraph 4.
Regarding dependent claim 5, Popper further teaches wherein the wideband IQ frequency data key detector is a packet detector. See page 709, left column, paragraph 4.
Regarding dependent claims 15 and 18, Popper further teaches further comprising a second wideband IQ frequency data transceiver configured to transmit one or more communication signals receivable by the first wideband IQ frequency data transceiver using the wideband IQ frequency data key. See Page 703, section I: “ Anti-jamming communication is used in commercial and military applications, both between paired devices and from one sender to multiple receiving devices (in multi-cast or broadcast settings). Therefore, having a second wideband IQ frequency data transceiver is inherently included in the system.
Regarding dependent claims 16 and 19, Popper further teaches wherein the second wideband IQ frequency transceiver is a software defined transceiver. See page 709, section IV.A, first sentence: “Universal Software Radio Peripherals”.

	Allowable Subject Matter
Claims 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Chuprun et al (US 2003/0203717), Sichitiu et al (US 2011/0158402), Nienaber (US 2014/0219399) and Min et al (US 2021/0377728) are cited because they are pertinent to the method and apparatus for spread spectrum communications. However, none of the cited references teaches or suggests the arrangements of the dependent claims 6-14 and 22-29.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636